February 18th, 1817,
Judge Roane
pronounced the Court’s opinion.
The Court perceives no ground for disturbing so much of the Decree, as sets aside the first sale of the laud in controversy, made by the Commissioners in the proceedings mentioned; but is of opinion that the second sale made by the Commissioners was improperly made, and ought to have been set aside ; no regard having been had to the provisions of the Act of Assembly, passed February 1st, 1808, entitled, “an Act concerning “ the sale of properly under Executions and Incumbrances.” The several Decrees, therefore, so far as they proceed on the principle of affirming that sale, are reversed with costs, and the causes are remanded to the Court of Chancery, to be finelly proceeded in.